I have very thoughtfully studied this record, and deeming the letters dated August 17, 1914, and January 15, 1915, inadmissible, I have been at some difficulty in arriving at a conclusion in the premises. The court, in his qualification to the bills, *Page 626 
says the only objections offered were made when the district attorney was cross-examining appellant in regard to these two and the other letters in evidence; that subsequently counsel for appellant offered, at least the letters bearing on the expenditures, and after this the district attorney read all the letters, including the above two, and no objection was made at that time by appellant to the introduction of these two letters. If the bills showed that an objection was then made, we might feel inclined to sustain appellant's contention, but the court says none was then made, and as appellant accepted the bills as thus qualified, we must so conclude, and under such circumstances the objection made at the time of cross-examination could not be made to relate to the time when later they were read to the jury without objection.
Another matter to which the writer has not heretofore, and can not how, give his full concurrence is, that if the letters were inadmissible, as appellant received the lowest punishment, their introduction over objection would not be ground for reversal. The letters themselves could not and would not have any tendency to show that appellant burned the house, but the language in the letters might prejudice a Protestant jury against appellant, and if so they would give but little credence to his testimony, and upon his testimony he relied to create at least a doubt in the minds of the jury as to his guilt. However, the writer's views have not heretofore prevailed, and he believes in one rule of law for all. In the case of Miller v. State, from Travis County, decided last week, the court in the opinion admitted the testimony in that case was improperly admitted, and that it was prejudicial, but inasmuch as the jury assessed the lowest penalty, they would not disturb the verdict. The writer dissented most vigorously, but if that is to be the rule of decision of this court, if the objection had been urged when the letters were offered in evidence (which the court says was not done) the error would not be reversible, as appellant received the minimum punishment. See Miller v. State, 185 S.W. Rep., 29 (recently decided) and authorities cited. Under the rule in that case, this case should also be affirmed, considering the bills as ample to present the question.
DAVIDSON, JUDGE, not present at consultation.
                         April 12, 1916.